LOGO [g820621.jpg]          

Axiall Corporation

1000 Abernathy Road NE

Suite 1200

Atlanta, Georgia 30328

  EXHIBIT 10.33        

November 2, 2015

Mark Orcutt

 

  Re: Separation Agreement

Dear Mark:

This letter (“Separation Agreement”) sets forth the terms and conditions of your
separation from Royal Group, Inc., a subsidiary of Axiall Corporation. Your
employment as Executive Vice President, Building Products ends effective
September 25, 2015 (“Separation Date”). As of the Separation Date, you will no
longer hold any position as an officer or employee of Royal Group, Inc.’s (the
“Company”) subsidiaries and affiliates including AxialI Corporation, and you
will promptly execute any such documents and take such actions as may be
necessary or reasonably requested to effectuate or memorialize the separation of
your employment and cessation of your role as an officer or director any of the
Company’s subsidiaries and affiliates.

 

1. SEVERANCE BENEFITS

In consideration for you signing this Separation Agreement no earlier than the
Separation Date, and in accordance with the terms and conditions of the Axiall
Corporation Executive Officer and Key Employee Severance Plan you will receive
payments and benefits as specified in Exhibit A attached hereto (the “Severance
Benefits”). You acknowledge that the compensation and benefits provided under
this Separation Agreement are greater than what you would be legally entitled to
receive in the absence of this Separation Agreement.

 

2. RESTRICTIVE COVENANTS

By signing this Separation Agreement, you reaffirm that you will continue to
abide by the covenants set forth in Paragraph 8 of each of the Restricted Stock
Unit Agreements granted to you in May 2013, May 2014 and May 2015 (collectively,
the “RSU Agreements”) and the post-employment covenants set forth in any
applicable equity incentive agreement.



--------------------------------------------------------------------------------

Mark Orcutt

Page 2

 

 

3. WAIVER AND RELEASE

In exchange for the Severance Benefits the Company will provide you under this
Separation Agreement, you release and forever discharge the Company, any and all
past, present or future parents, subsidiaries and affiliates (the “Axiall
Companies”), and any and all past, present, or future related persons or
entities, including but not limited to the Company’s and the Axiall Companies’
officers, directors, managers, employees, shareholders, agents, attorneys,
successors and assigns, specifically including without limitation Axiall
Corporation (the “Released Parties”) from, any and all actions, claims, demands
and damages, whether actual or potential, known or unknown, and specifically but
not exclusively, which you may have or claim to have against the Released
Parties as of the date you sign this Separation Agreement including, without
limitation, any and all claims related or in any manner incidental to your
employment with the Company or termination of that employment relationship
(“claims”) which you or your heirs, successors, executors, or other
representatives may have. All such claims are forever barred by this Separation
Agreement regardless of the forum in which such claims might be brought,
including, but not limited to, claims (a) under any federal, state, provincial
or local law governing the employment relationship or its termination
(including, but not limited to, Title VII of the Civil Rights Acts of 1964 and
1991; the Americans with Disabilities Act; the Family Medical leave Act; the
Employee Retirement Income Security Act of 1974, the Rehabilitation Act, the
Worker Adjustment and Retraining Notification Act, the federal Age
Discrimination in Employment Act, the Ontario Human Rights Code, any state,
provincial, local, and other federal employment laws, and any amendments to any
of the foregoing) and/or (b) under the common law for breach of contract,
wrongful discharge, personal injuries and/or torts. You understand that this is
a general waiver and release of all claims, known or unknown, that you may have
against the Released Parties based on any act, omission, matter, cause or thing
that occurred through the date of your execution of this Separation Agreement.

The above release does not waive claims (i) that may arise after you sign this
Separation Agreement, (ii) which cannot be released by private agreement or
(iii) to enforce the terms of this Separation Agreement, including the payment
of the compensation and benefits specified in Exhibit A.

 

4. COVENANT NOT TO SUE

You understand that this release will be final and binding. You promise that you
will not pursue any claim that you have settled by this release. You further
understand that nothing in this release generally prevents you from filing a
charge or complaint with or from participating in an investigation or proceeding
conducted by the EEOC, NLRB, the Ontario Human Rights Tribunal, or any other
federal, state, provincial, or local agency charged with the enforcement of any
employment laws, although by



--------------------------------------------------------------------------------

Mark Orcutt

Page 3

 

signing this release you are waiving your right to individual relief based on
claims asserted in such a charge or complaint. The Company agrees that this
Separation Agreement does not extend to, release or modify any rights to
indemnification or advancement of expenses to which you are entitled from the
Company or its insurers under the Company’s Certificate of Incorporation,
Bylaws, or other corporate governing law or instruments.

 

5. NO RE-EMPLOYMENT

You agree that you will not seek or accept employment with any of the Axiall
Companies, including assignment to or on behalf of any of the Axiall Companies
as an independent contractor or through any third party, and none of the Axiall
Companies has any obligation to consider you for any future employment or
assignment.

 

6. REVIEW OF SEPARATION AGREEMENT

This Separation Agreement is important. You are advised to review it carefully
and consult an attorney before signing it, as well as any other professional
whose advice you value, such as an accountant or financial advisor.

 

7. RETURN OF PROPERTY

You affirm that you have returned to the Company all Company Property, as
described more fully below. “Company Property” includes all Axiall
Companies-owned motor vehicles, equipment, supplies and documents. You further
agree that you will not retain any copies or duplicates of any such Company
Property.

 

8. NON-DISPARAGEMENT

You agree that you will not make or issue, or procure any person, firm, or
entity to make or issue, any statement in any form, including written, oral and
electronic communications of any kind, which conveys negative or adverse
information concerning the Released Parties, the Company or Axiall Companies,
their business, their actions or their officers or directors, to any person or
entity, regardless of the truth or falsity of such statement. The Company shall
direct the officers and directors of the Company and Axiall Companies not to
make or issue, or procure any person, firm, or entity to make or issue, any
statement in any form, including written, oral and electronic communications of
any kind, which conveys negative or adverse information about you. This
paragraph does not apply to truthful testimony compelled by applicable law or
legal process.



--------------------------------------------------------------------------------

Mark Orcutt

Page 4

 

 

9. NATURE OF AGREEMENT

By signing this Separation Agreement, you acknowledge that you are doing so
freely, knowingly and voluntarily. You acknowledge that in signing this
Separation Agreement you have relied only on the promises written in this
Separation Agreement and not on any other promise made by the Company or Axiall
Companies. This Separation Agreement is not, and will not be considered, an
admission of liability or of a violation of any applicable contract, law, rule,
regulation, or order of any kind.

This Separation Agreement contains the entire agreement between the Company,
other Axiall Companies and you regarding your departure from the Company,
provided that, except as set forth in Paragraph 2 above, all post-employment
covenants contained in Paragraph 8 of the RSU Agreements or in any other equity
incentive agreement, remain in full force and effect. The Severance Benefits are
in full satisfaction of all compensation arrangements between you and the
Company and any severance benefits under the Company’s Executive Officer and Key
Employee Severance Plan.

Additional information regarding the termination program is attached as Exhibit
B. You have at least forty-five (45) days to consider the terms of this
Separation Agreement and, if you execute it prior to the expiration of such
period, knowingly waive the right to consider it for forty-five days. You may,
for a period of seven (7) days following the execution of this Separation
Agreement, revoke your acceptance of it. This revocation must be done in writing
and delivered to the Company’s Legal Department before the close of business on
the seventh day. This Agreement shall not become effective until the expiration
of this seven-day revocation period.

On behalf of all of the senior leaders of the Company, I thank you for your
contributions and years of service to Axiall Corporation and its predecessor
companies.

AXIALL CORPORATION

By: Dean Adelman

 

Accepted and agreed to:

/s/ Mark Orcutt

Mark Orcutt Date:   November 11, 2015



--------------------------------------------------------------------------------

Mark Orcutt

Page 5

 

Exhibit A

Severance and Other Benefits*

 

1. Severance benefits under the Axiall Corporation Executive Officer and Key
Employee Severance Plan (the “Severance Plan”), which severance benefits consist
of the following (as further described in, and qualified by reference to, the
Severance Plan):

 

  •   A lump sum cash payment equal to 15 months of your base salary (as in
effect immediately prior to the Separation Date) in an amount equal to
$733,312.50 CAD, less salary continuation payments made to you since the
termination of your employment, payable within 30 days following the expiration
of the revocation period in Paragraph 9;

 

  •   A lump sum cash payment equal to a prorated portion (3/4) of 70% of your
target payment under the Company’s short term cash incentive plan for the year
in which the Separation Date occurs in an amount equal to $200,194.00 CAD,
payable within 30 days following the expiration of the revocation period in
Paragraph 9;

 

  •   A lump sum cash payment equal to 1times your target payment under the
Company’s short term cash incentive plan for the year in which the Separation
Date occurs in an amount equal to $381,322.50 CAD, payable within 30 days
following the expiration of the revocation period in Paragraph 9;

 

  •   As of the Date of Termination you participated in the Company’s group
benefit plans for employees in Canada. As a result, in lieu of the COBRA
reimbursement of up to $7,865.00 USD as prescribed by the Severance Plan, the
Company will (1) continue to make its regular contributions to maintain your
participation in all of the Company’s group benefit plans until October 20, 2015
(i.e., the end of the statutory notice period under the Employment Standards
Act, 2000 (Ontario)) and (2) continue to make its regular contributions to
maintain your participation in the Company’s extended health and dental plans
until the earlier of (a) February 28, 2017 and (b) the date you obtain alternate
benefit coverage for a new employer. For greater certainty, your participation
in the Company sponsored life insurance and disability coverage plans shall
cease at the end of the statutory notice period on October 20, 2015 and it is
your responsibility to obtain alternate coverage; and

 

  •   A lump sum cash payment equal to $32,750.00 CAD for outplacement services,
payable within 30 days following the expiration of the revocation period in
Paragraph 9.

 

  •   A lump sum cash payment equal to $5,000.00 CAD for out-of-pocket expenses
incurred by you, payable within 30 days following the expiration of the
revocation period in Paragraph 9.

 

* Except where expressly provided, all benefits will be paid or provided in the
manner and at the time specified in the underlying plan or agreement, or as
required under applicable law.



--------------------------------------------------------------------------------

Mark Orcutt

Page 6

 

 

2. Treatment of outstanding equity awards in accordance with the terms of the
applicable equity incentive plans and related equity award agreements, including
the following benefits (as further described in, and qualified by reference to,
such plans and agreements):

 

  •   Fully vested Restricted Stock Units as of the Separation Date are as
follows:

 

Type

  

Grant Date

  

Lapse/


Performance Date

   Vested
Shares      Lapse/ FMV
Price (USD)  

RSU

   July 27, 2009    July 27, 2010      27,500       $ 15.16         

July 27, 2011

     27,500       $ 19.78         

July 27, 2012

     27,500       $ 34.43   

RSU

   May 20, 2013    May 20, 2014      1,606       $ 43.14         

May 20, 2015

     1,605       $ 36.79   

RSU

   May 19, 2014    May 19, 2015      2,668       $ 36.72   

PRSU

   May 16, 2011    May 16, 2014      21,232       $ 43.90   

PRSU

   May 21, 2012    May 21, 2015      24,651       $ 35.90   

 

  •   Pro-rata vesting of the Performance Restricted Stock Units granted to you
in May 2014 and May 2015 pursuant to the Company’s form of TSR-Based Performance
Restricted Stock Unit Agreement, with the pro-rata amount (a) based on the
number of full weeks from the date of grant until the Separation Date relative
to the total number of full weeks in the performance period, and (b) determined
and contingent upon actual achievement of the applicable management objectives,
as follows:

 

Grant Date

   Performance
Date      Full
Performance
Period      Full Grant      Pro Rata
Performance
Period      Pro Rata
Target
Grant  

May 19, 2014

     May 19, 2017         156 weeks         7,699         70 weeks         3,454
  

May 19, 2015

     May 19, 2018         156 weeks         9,112         18 weeks         1,051
  

 

  •   Continued exercisability of the stock options that you hold immediately
prior to your retirement until ten years after the date of grant.

 

3. Accrued salary and vested benefits under the Axiall Corporation Supplemental
Executive Retirement Plan (DC SERP). Subject to the terms and conditions of the
DC SERP plan and plan document s, company contributions and earnings are made as
notional credits to your deferred compensation plan company account on or about
December 31 of each year through the year you attain age 65 (pro-rated in the
year you attain age 65). Company contributions are based on 43% of annual salary
as of your termination date, stated in USD at a fixed conversion rate of 1:1
(43% of $586,650.00 USD), which shall earn simple annual interest based upon the
30-year Treasury Bill rate (to two decimal points) but with a minimum of 4.00%.
The plan does not provide for adjustments to contribution amounts based upon
currency exchange fluctuations. Contributions are vested once made.



--------------------------------------------------------------------------------

Mark Orcutt

Page 7

 

Exhibit B

Information Regarding Employment Termination Program

Class, unit or group involved: The class, unit or group of employees from among
which the Company chose the persons whose employment is being terminated and are
being offered a Separation Agreement is called the Decisional Unit. The
Decisional Unit in this employment termination program consists of salaried
senior leadership employees in the building products division, operations (the
“Decisional Unit”).

Eligibility and selection: All employees in the above-described Decisional Unit
are eligible for the program. All eligible employees whose employment is being
terminated in the current reduction in force are selected to receive severance
benefits under the program in exchange for signing a Separation Agreement
containing a release of claims. The position titles and ages of those employees
in the Decisional Unit whose employment is being terminated and who are being
offered Separation Agreement s, and those whose employment is not being
terminated and are not being offered Separation Agreements are listed below.

Time limits: Employees being offered severance benefits under a Separation
Agreement including a release must sign and return the agreement within 45 days
of receipt. Once the employee returns the signed agreement, he or she has seven
days to revoke it.

Position titles and ages of employees in the Decisional Unit selected for
termination:

 

Position title

   Age  

1.  EVP, Building Products

     60   

2.  VP- General Manager, Pipe

     50   

Position titles and ages of employees in the Decisional Unit not selected for
termination:

 

Position title

   Age  

1.  Director of Technology

     60   

2.  General Manager- Window & Door

     48   

3.  VP & General Manager, Exteriors and Distribution

     49   